Citation Nr: 9906865	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  96-45 497A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a right elbow 
disability.

3.  Entitlement to service connection for a sinus disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran is reported to have had active military service 
from March 1978 to March 1982; the exact dates of this 
service are not verified in the record before the Board.  He 
subsequently had active service from October 1982 to June 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1, 1995, rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, among other 
determinations, denied service connection for the five 
disabilities at issue.  The veteran testified at a hearing 
before the undersigned member of the Board held at the RO on 
October 20, 1998.  

As developed and certified for review by the Board, the 
appeal included the additional issues of entitlement to 
service connection for a skin rash involving the feet and for 
skin growths removed from the head.  These matters will not 
be addressed herein inasmuch as the veteran withdrew his 
appeal as to both at the hearing.  The veteran has also 
expressed a desire to appeal the 10 percent rating assigned 
by the RO in September 1995 for residuals of a left knee 
injury, postoperative status.  That matter is referred to the 
RO for appropriate action.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, no instruction may be given a lower 
order of priority in terms of the necessity of its being 
carried out completely.  

At his Travel Board hearing in October 1998 the veteran 
testified that he had received treatment for sinusitis at the 
VA Medical Center in Charleston, South Carolina, on various 
occasions since his separation from service in 1995 and that 
he had undergone a magnetic resonance imaging scan (MRI) 
there only days before the hearing.  No records relating to 
this reported examination and treatment at this facility is 
presently before the Board.  

Since the VA is obligated by law to obtain relevant records 
in the possession of the Federal Government, 38 U.S.C.A. 
§ 5106 (West 1991 & Supp. 1998); 38 C.F.R. § 3.159(b) (1998) 
("when information sufficient to identify and locate 
necessary evidence is of record, the Department of Veterans 
Affairs shall assist a claimant by requesting, directly from 
the source, existing evidence which is either in the custody 
of military authorities or maintained by another Federal 
agency"), the appeal must be remanded in order for the RO to 
obtain all outpatient examination and treatment records from 
the VA medical facility in Charleston, South Carolina.  See 
also Counts v. Brown, 6 Vet. App. 473 (1994).  The 
information provided by the veteran regarding the location of 
such records is fully adequate to trigger the VA duty under 
§ 5106 and § 3.159(b).  

If the records received from the Charleston VA Medical Center 
are insufficient, when viewed in conjunction with all the 
evidence of record, to support an award of service connection 
for any or all of the disabilities at issue, additional 
development of the medical evidence must be undertaken with 
respect to the issues before the Board.  In particular, the 
veteran's sinusitis was documented in service on a number of 
occasions; it was characterized on one occasion in February 
1993 as chronic in nature.  A determination must be made as 
to whether or not the label of "chronic" in service is 
supported by the medical evidence and whether, if not, 
continuity of symptomatology can be documented.  See 
38 C.F.R. § 3.303(b) (1998).  Treatment in service for 
hemorrhoids is also documented, including the surgical 
excision of one external hemorrhoid.  The veteran is 
competent to testify as to the continuance of symptoms 
similar to those present at the time of his hemorrhoid 
treatment during service.  Caldwell v. Derwinski, 1 Vet.App. 
466, 469 (1991).  Since the July 1995 VA examination did not 
include consideration of his hemorrhoids, an examination of 
that disability for purposes of the present claim is 
necessary.  The July 1997 examination included a diagnosis of 
lumbosacral strain, but it is unclear from the record whether 
this pathology is related to complaints of low back pain 
during service.  See also Savage v. Gober, 10 Vet. App. 488 
(1997).

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The RO should obtain all medical 
records pertaining to examination and 
treatment of the veteran at the VA 
Medical Center in Charleston, South 
Carolina.

2.  The RO should then review the issues 
on appeal in light of the VA records 
received.  If no records are found or if 
the appellate record remains inadequate 
to support a grant of service connection 
for hemorrhoids, the RO should schedule a 
special examination for the purpose of 
ascertaining whether the veteran 
continues to have recurrent hemorrhoids 
and, if so, whether such hemorrhoids are 
related to the pathology during service.  
The claims file must be made available to 
the examiner for use in study of the 
case.  

3.  If the records received are 
insufficient to support a grant of 
service connection for sinusitis, the RO 
should schedule a VA ear, nose and throat 
examination for the purpose of 
ascertaining the current state of this 
disability and its relationship to 
service, if any.  All indicated tests and 
studies should be conducted, and all 
clinical findings should be reported in 
detail.  If current sinusitis is found, 
the examiner should state a conclusion as 
to whether the sinusitis in service was 
chronic in nature, as distinguished from 
an acute episode.  If the sinusitis in 
service was not chronic, the examiner 
should state whether it is more likely 
than not or less likely than not that 
current sinusitis is related to the 
sinusitis in service.  The claims folder 
should be made available to the examiner 
for use in study of the case.

4.  If the records received are 
insufficient to support a grant of 
service connection for a low back 
disability, the RO should schedule a VA 
orthopedic examination to ascertain the 
current status of the low back and 
clarify whether lumbosacral strain or 
other current pathology is related to 
service.  All indicated tests and studies 
should be conducted, and all clinical 
findings should be reported in detail.  
The claims folder should be made 
available to the examiner for use in 
study of the case.  On the basis of 
current clinical findings, the veteran's 
claims file, and information received at 
the examination, the examiner should 
express a conclusion as to whether it is 
more likely than not or less likely than 
not that any post service lumbosacral 
pathology is related to or represents a 
continuation of symptoms treated during 
service.

5.  If the medical records received from 
the Charleston VA Medical Center do not 
support the granting of service 
connection for a right elbow disability 
or a neck disability but are sufficient 
to render those claims well grounded, the 
RO should schedule a VA orthopedic 
examination to ascertain the current 
status of these disorders and their 
relation to service.  All indicated tests 
and studies should be conducted, and all 
clinical findings should be reported in 
detail.  The claims folder should be made 
available to the examiner in connection 
with this examination for use in study of 
the case.  The examiner should state a 
conclusion as to whether it is more 
likely than not or less likely than not 
that any current right elbow or neck 
pathology is related to pathology treated 
in service.

6.  After completion of the foregoing, 
the RO should review any examination 
reports received pursuant to the 
preceding paragraphs to ensure that they 
are adequate to achieve the purposes of 
this remand.  If the requested 
information has not been provided, the 
report should be returned as inadequate 
for rating purposes pursuant to 38 C.F.R. 
§ 4.2 (1998).  If this is necessary, the 
physician(s) who performed the 
examinations should be given an 
opportunity to amend the report without 
reexamining the veteran but should be 
free to schedule a reexamination if 
necessary.  Any other actions necessary 
for proper follow-up of the evidentiary 
development sought by the Board should be 
taken.

7.  When the record is complete, the RO 
should further review the issues on 
appeal.  If any of the determinations is 
adverse to the veteran, a supplemental 
statement of the case should be prepared, 
and the veteran and his representative 
should be afforded a reasonable period of 
time for a reply.

Thereafter, the claim should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to obtain additional information.  The Board 
does not intimate any factual or legal conclusions as to the 
outcome ultimately warranted in this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  



- 7 -


